Exhibit 99.4 PEOPLES REPUBLIC OF CHINA MINING CERTIFICATE (copy) Certificate No: C2300002009061120024549 Mining Right Holder: Heilongjiang Xing An Hong Yuan Mining Co., Ltd Address: Mohe County, DaXingAnLing District, Heilongjiang Province Mine Name: Heilongjiang Xing An Hong Yuan Mining Co., Ltd Organization Type: Limited Liability Company Mine Type: Coal Mining Method: Underground Production Volume: 600,000 tonnes / Annual Mining Area: 3.2789 Square Kilometers Effective Period: From April 29, 2010 to April 29, 2020 Mining Side Coordinates: (1954 Beijing Coordinates System) Underground Mine Well-block One, 5#, 6-3# Point # X Coordinates Y Coordinates 1 5878570.00 41427535.00 2 5878718.00 41428020.00 3 5878030.00 41428235.00 4 5878030.00 41428480.00 5 5877575.00 41428490.00 6 5877575.00 41428360.00 7 5877375.00 41428400.00 8 5877435.00 41427820.00 Elevation: From 590 meters to 400 meters Underground Mine Well-block One, 3#, 4# Point # X Coordinates Y Coordinates 1 5878474.00 41427231.00 2 5878718.00 41428020.00 3 5878030.00 41428235.00 4 5878030.00 41428480.00 5 5877575.00 41428490.00 6 5877575.00 41428360.00 7 5877375.00 41428400.00 8 5877462.00 41427501.00 Elevation: From 590 meters to 400 meters Underground Mine Well-block Two, 5#, 6-3# Point # X Coordinates Y Coordinates 1 5879065.00 41427405.00 2 5879200.00 41427870.00 3 5878718.00 41428020.00 4 5878570.00 41427535.00 Elevation: From 590 meters to 385 meters Underground Mine Well-block Two, 3#, 4# Point # X Coordinates Y Coordinates 1 5878964.00 41427100.00 2 5879200.00 41427870.00 3 5878718.00 41428020.00 4 5878474.00 41427231.00 Elevation: From 590 meters to 385 meters Open Mine Well-block Three, 5#, 6-3# Point # X Coordinates Y Coordinates 1 5877435.00 41427820.00 2 5877375.00 41428400.00 3 5877016.00 41428525.00 4 5877008.00 41429047.00 5 5876545.00 41429040.00 6 5876572.00 41429302.00 7 5876035.00 41429210.00 8 5876035.00 41428165.00 Elevation: From 590 meters to 490 meters Open Mine Well-block Three, 3#, 4# Point # X Coordinates Y Coordinates 1 5877462.00 41427501.00 2 5877375.00 41428400.00 3 5876170.00 41428710.00 4 5875970.00 41427900.00 Elevation: From 590 meters to 490 meters Mining Depth: From 590 meters to 385 meters elevation, total 36 inflection point for delineation
